FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MICHAEL ROBERT PULIDO,                    No. 05-15916
               Petitioner-Appellee,
                v.                          D.C. No.
                                          CV-99-04933-CW
CHRIS CHRONES,
           Respondent-Appellant.
                                      

MICHAEL ROBERT PULIDO,                    No. 05-16308
             Petitioner-Appellant,
               v.                           D.C. No.
                                          CV-99-04933-CW
CHRIS CHRONES,
                                              ORDER
            Respondent-Appellee.
                                      
      ON REMAND FROM THE UNITED STATES
              SUPREME COURT

                   Filed March 20, 2009

 Before: Alfred T. Goodwin, Diarmuid F. O’Scannlain, and
             Sidney R. Thomas, Circuit Judges.


                          ORDER

   In light of Hedgpeth v. Pulido, 555 U.S. __ (2008), 129
S. Ct. 530, which vacated the judgment of this court, 487 F.3d
669, and remanded, we in turn remand this case to the district
court for further proceedings in accordance with the Supreme
Court’s determination that the appropriate standard of review
in a case under the Antiterrorism and Effective Death Penalty

                            3565
3566                 PULIDO v. CHRONES
Act of 1996 is harmless error, rather than structural error,
when a jury is instructed on alternative theories of guilt.

  REMANDED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.